DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
 
Response to Amendment
The Amendment filed on 09/30/2022 has been entered. 
Claims 1, 21 and 28 are amended.
Claims 2, 6-8 and 12-20 are cancelled.
Claims 1, 3-5, 9-11 and 21-31 are pending of which claims 1, 21 and 28 are independent claims.

Response to Arguments
The applicant's arguments filed on 09/30/2022 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 21-24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over GUMMESON et al. (Pub. No.: US 2018/0239932, hereinafter GUMMESON) in view of NOVICOV (Pub. No.: US 2015/0215292).
Regarding claim 1: GUMMESON discloses An authentication method carried out by a wearable device and a mobile device, comprising:
establishing a wireless communication between the mobile device and the wearable device during a pairing procedure (GUMMESON - [0019]: In FIG. 1, the mobile device 110 may communicate with the wearable device 140 via the communication link 150. The communication link 150 may be a Bluetooth link, a Wi-Fi link, or any other type of wireless communication or connection. Accordingly, the mobile device 110 or the wearable device 140 may establish the communication link 150 with the wearable device 140 or mobile device 110, respectively); 
after the pairing procedure (GUMMESON - [0017]: The mobile device 110 may communicate with the wearable device 140 via a communication link 150), detecting, by the wearable device, a proximity between the mobile device and the wearable device by comparing mobile device position information and wearable device position information (GUMMESON - [0013]: comparing footstep patterns from movement data measured by the devices (e.g., using accelerometers or other similar sensors) to determine whether the devices are collocated on the user), at least one of the mobile device position information and the wearable device position information being based on an inertial navigation system calculation, wherein the mobile device position information includes mobile device historical position information and/or the wearable device position information includes wearable device historical position information (GUMMESON - [0025]: For example, a footstep may be identified when an accelerometer (e.g., the first and second accelerometers 210, 240) measures a magnitude of acceleration (e.g., or a magnitude of an average of acceleration across a designated period of time) greater than 0.5 g (or any other suitable value)); 
determining, from the mobile device position information, a first movement pattern of the mobile device, and determining, from the wearable device position information, a second movement pattern of the wearable device (GUMMESON - [0026]: The movement analyzer 320 of FIG. 3 may analyze movement data from a plurality of data packets received via the communication link 150. For example, the movement analyzer 320 may use a designated number of data packets (e.g., eight, sixteen, etc.) including movement data to determine a footstep pattern of the user 101 of FIG. 1. In some examples, the movement analyzer 320 may use a sliding window of received data packets including movement data to determine or measure a pattern of movement of the devices), 
However, GUMMESON doesn’t explicitly teach but NOVICOV discloses:
agreeing, by the mobile device and the wearable device, on authentication data during the pairing procedure, the authentication data including a symmetric key (NOVICOV - [0055]: Pairing can be achieved using a public key exchange protocol. The current implementation employs the basic Diffie-Hellman key exchange protocol); 
encrypting, by the mobile device, private data using private keys during the pairing procedure (NOVICOV - [0054]: Pairing in this application means that a mobile device has computed a secret key for securely exchanging encrypted information with another mobile device); 
sending, by the wearable device, the symmetric key to the mobile device based on the detected proximity (NOVICOV - [0036]: securely mediating a shared secret key that is pairwise unique to connections between mobile devices); 
granting, by the mobile device, the wearable device access to the mobile device based on authentication of the symmetric key (NOVICOV - [0038]: a visual trait on the connected mobile devices, derived from the shared secret key unique to the pairwise connection between the mobile devices … If the visual traits match, matching is confirmed and data transfer can proceed securely); and 
decrypting, by the mobile device, the encrypted private keys using the symmetric key based on the authentication of the symmetric key in order to decrypt the encrypted private data (NOVICOV - [0090]: If these two conditions are met, Device B decrypts the data with the secret key).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GUMMESON with NOVICOV so that data transmission between two devices are encrypted and data access is granted after authentication. The modification would have allowed the system to increase security. 
Regarding claim 3: GUMMESON as modified discloses wherein at least one of the mobile device position information and the wearable device position information is based on at least one of acceleration information, gyroscope information and magnetometer information (GUMMESON - [0022]: first and second accelerometers 210, 240 of FIG. 2 measure movement of the mobile device 110 and the wearable device 140, respectively).
Regarding claim 4: GUMMESON as modified discloses wherein comparing the mobile device position information and the wearable device position information includes determining a deviation between the mobile device position information and the wearable device position information (GUMMESON - [0028]: The collocation analyzer 330 determines whether movement data (e.g., data representative of a movement pattern, data representative of a footstep pattern, etc.) of the wearable device 140 matches or substantially matches).
Regarding claim 5: GUMMESON as modified discloses wherein the proximity is not detected in a case where the deviation exceeds a predetermined threshold (GUMMESON - [0028]: FIG. 4 is a chart 400 representative of an analysis/comparison of movement data from the mobile device 110 and the wearable device 140. The collocation analyzer 330 may then indicate to the control manager 340 whether the mobile device 110 and the wearable device 140 are collocated on the user 101 to facilitate control of the mobile device 110 or the wearable device 140. In some examples, the collocation analyzer 330 may indicate a change in a collocation status (e.g., no longer collocated, now collocated, etc.) of the mobile device 110 or the wearable device 140).
Regarding claims 21-24: Claims are directed to computer readable medium claims and do not teach or further define over the limitations recited in claims 1, 3-5. Therefore, claims 21-24 are also rejected for similar reasons set forth in claims 1, 3-5. 
Regarding claims 28-30: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1, 3-5. Therefore, claims 28-30 are also rejected for similar reasons set forth in claims 1, 3-5. 

Claim 9-11, 25-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over GUMMESON et al. (Pub. No.: US 2018/0239932, hereinafter GUMMESON) in view of NOVICOV (Pub. No.: US 2015/0215292) and Chaudhri et al. (Pub. No.: US 2017/0150305, hereinafter Chaudhri).
Regarding claims 9 and 25: GUMMESON as modified doesn’t explicitly teach but Chaudhri discloses further comprising detecting whether wearing of the wearable device by a user has been interrupted (Chaudhri - [0060]: Wearable device 100 can operate differently depending on whether it is currently being worn or not. For example, wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of GUMMESON and NOVICOV with Chaudhri so that system can detect if a user is worn the wearable device or not. The modification would have allowed the system to make communication between the mobile and wearable device inactive based on the detection. 
Regarding claims 10 and 26: GUMMESON as modified discloses wherein the wireless communication between the mobile device and the wearable device is restricted in response to said detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0060]: wearable device 100 can inactivate various user interface and/or RF interface components when it is not being worn).
The reason for combine is similar as claim 9.
Regarding claims 11 and 27: GUMMESON as modified discloses wherein the authentication data stored in a storage of the wearable device and are deleted in response to detecting that the wearing of the wearable device has been interrupted (Chaudhri - [0214]: a user interface can be provided on wearable device 100 and/or a host device that allows a user to change or clear the assigned user ID, or the assigned user ID can be automatically cleared in response to events such as the user taking off wearable device 100).
The reason for combine is similar as claim 9.
Regarding to claim 31: The limitations of claim 31 are substantially similar to the limitations of claims 9 and 10, thus it is interpreted and rejected for the reasons set forth above in the rejection of claims 9 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dermu (Pub. No.: US 2015/0058942) - Accessing a Primary Device Using a Wearable Device and a Wireless Link
Acer et al. (Pub. No.: US  2017/0235369) - User-wearable device and system for personal computing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437